DETAILED ACTION
This communication is responsive to the Amendment filed September 1, 2021.  Claims 1, 2, 4, 5, 7-19, 21, 22, 24, 25, 28, and 30 are currently pending.
The rejections of claims 2 and 4 under 35 USC 112 set forth in the Office Action dated June 4, 2021 are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 1, 2, 4, 5, 7-19, 21, 22, 24, 25, 28, and 30 are MAINTAINED for the reasons set forth below.
This action is final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7-19, 21, 22, 24, 25, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sheard et al. (US 8,106,138) in view of Lester et al. (WO 2015/073855).
The rejections of claims 1, 2, 4, 5, 7-19, 21, 22, 24, 25, 28, and 30 are adequately set forth in the June 4 Office Action at paragraphs 13-21, which are incorporated by reference herein.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant makes two arguments in support of its assertion that the present claims are allowable:
Applicant:  One of ordinary skill in the art would not have increased the polymerization temperature in the process of Sheard because Sheard teaches the disadvantages of operating a polymerization process at elevated temperatures.  (Remarks, pp. 7-8.)

Office:  The examiner disagrees.  While Sheard points out the problems of operating a polymerization reactor at elevated temperatures, Sheard also teaches the use of an activity limiting agent to eliminate those problems.  (Sheard, col. 10, lines 37-53.)  Sheard further points out that ALAs are used at higher temperatures (>85°C).  Thus, by teaching the use of ALAs, Sheard implicitly teaches polymerizations at higher temperatures.


Applicant:  The claimed polymerization temperature range of 78°C to 90°C is critical in that conducting the polymerization in that temperature range unexpectedly reduces the VOC levels of the resulting copolymers.  (Remarks, pp. 8-9.)
Office:  Applicant has not persuasively shown that the range of 78°C to 90°C is critical.  In particular, Applicant has not provided sufficient evidence supporting its position that the upper limit of 90°C is critical.  The highest polymerization temperature reported by Applicant is 90°C; there is no data above the 90°C upper limit to indicate that 90°C is indeed critical.  That is, is 90°C critical?  Or 95°C?  Or 100°C?  Without more data, the examiner cannot determine the criticality of the upper limit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763